                                                                                                11/6/2019
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Lynchburg Division


 ATLANTIC COAST PIPELINE, LLC,

                                 Plaintiff,

         v.                                                       Case No. 6:19CV00075

 0.36 ACRE, MORE OR LESS, IN BUCKINGHAM
 COUNTY, VIRGINIA, LOCATED ON A
 TRIANGULAR PARCEL OF LAND LOCATED IN
 THE NORTHWEST CORNER OF PARCEL
 IDENTIFICATION NUMBER 91-66 FURTHER
 DESCRIBED AS THAT UNDELINEATED TRACT OF
 LAND ON TAX MAP SECTION 91 AND GIS MAP OF
 SAID SECTION COMPOSED OF UNKNOWN SIZE
 SITUATED IN THE JAMES RIVER DISTRICT, AND
 BEING BOUNDED ON THE NORTH BY PARCEL
 IDENTIFICATION NO. 91-67, ON THE EAST AND
 SOUTH BY PARCEL IDENTIFICATION NO. 91-66,
 ON THE WEST BY “OLD ROUTE NO. 660” AND
 PARCEL IDENTIFICATION NO. 91-23; AND BEING
 FURTHER SHOWN ON SURVEY PLAT RECORDED
 IN PLAT BOOK 4, PAGE 45 OF THE PUBLIC
 RECORD,

         and

 ALL UNKNOWN OWNERS,

                                 Defendants.


                              COMPLAINT IN CONDEMNATION

                                         Nature of the Case

       1.      Plaintiff Atlantic Coast Pipeline, LLC (“Atlantic”), pursuant to its power of eminent

domain as authorized by Section 7(h) of the Natural Gas Act, 15 U.S.C. § 717f(h), and Federal

Rule of Civil Procedure 71.1, files this action for (i) the taking of certain interests in real property




   Case 6:19-cv-00075-NKM Document 1 Filed 11/06/19 Page 1 of 8 Pageid#: 1
and (ii) the ascertainment and award of just compensation to the unknown owners of interest in

the real property and any other interested parties (collectively, the “Owners”).

                                     Jurisdiction and Venue

       2.      This Court has original jurisdiction in this matter pursuant to 28 U.S.C. § 1331 and

Section 7(h) of the Natural Gas Act, 15 U.S.C. § 717f(h), because: (a) Atlantic is the holder of a

certificate of public convenience and necessity issued by the Federal Energy Regulatory

Commission (“FERC”) for the construction of an interstate natural gas pipeline that crosses West

Virginia, Virginia, and North Carolina; (b) Atlantic, despite its best efforts, has been unable to

acquire by contract, the necessary easements to construct, operate, and maintain a pipeline for the

transportation of natural gas; and (c) the value of the necessary easements to construct, operate,

and maintain a pipeline for the trnasportation of natural gas exceeds $3,000.

       3.      Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because the interests in the real

property that Atlantic seeks to condemn are located within the Western District of Virginia.

                                              Parties

       4.      Atlantic is a Delaware limited liability company with its principal office located at

120 Tredegar Street, Richmond, Virginia 23219. Atlantic is an interstate natural gas company as

defined by the Natural Gas Act, 15 U.S.C. § 717a(6), and, as such, is authorized to construct, own,

operate, and maintain pipelines for the transportation of natural gas in interstate commerce.

Atlantic’s transportation of natural gas in interstate commerce is subject to the jurisdiction and

approval of FERC.

       5.      Unknown owners own that certain parcel of land located in Buckingham County,

Virginia, triangular in shape, located in the northwest corner of Parcel Identification Number 91-

66, further described as that undelineated tract of land on tax map section 91 and GIS map of said




                                    2
   Case 6:19-cv-00075-NKM Document 1 Filed 11/06/19 Page 2 of 8 Pageid#: 2
section composed of unknown size situated in the James River District, and being bounded on the

north by Parcel Identification No. 91-67, on the east and south by Parcel Identification No. 91-66,

on the west by “old Route No. 660” and Parcel Identification No. 91-23; and being further shown

on survey plat recorded in plat book 4, page 45 of the public records of said County (the

“Property”). Although the Property is identified as Tax Map Number 91-66 in Buckingham

County, based on survey plats found of record and title research, Atlantic believes that the Property

is situated northwest of where Parcel 91-66 is depicted on the Buckingham County tax maps, and

is a separate and distinct parcel of land. The location of the Property is depicted in Exhibit 1-A.

The location of the Property based on the survey plats and title research is depicted as “09-017.5”

in Exhibit 1-B.

       6.      Despite an extensive search of the land records of Buckingham County, Virginia,

Atlantic has been unable to ascertain the record owners of the Property.

       7.      There may be other persons who claim an interest in the property to be condemned

whose names are currently unknown to Atlantic because they could not be ascertained by a diligent

inquiry. These persons will be made parties to this action as permitted by Federal Rule of Civil

Procedure 71.1(c)(3).

                                               Facts

       8.      Atlantic is in the process of constructing an approximately 600-mile underground

pipeline and related facilities for the purpose of transporting natural gas from West Virginia to

Virginia and North Carolina (the “ACP Project”).

       9.      The ACP Project will measure approximately 42 inches in diameter in West

Virginia and Virginia, and 36 inches in diameter in North Carolina. Certain extensions of the ACP

Project will measure 20 inches in diameter from Northampton County, North Carolina to the City




                                    3
   Case 6:19-cv-00075-NKM Document 1 Filed 11/06/19 Page 3 of 8 Pageid#: 3
of Chesapeake, Virginia and 16 inches in diameter in Brunswick County, Virginia and Greensville

County, Virginia.

        10.     Natural gas transported by the ACP Project will serve multiple public utilities and

is necessary to satisfy the growing energy needs of consumers in Virginia and North Carolina.

        11.     Atlantic filed an application for a certificate of public convenience and necessity

with FERC on September 18, 2015, FERC Docket No. CP15-554-000, in which it sought

permission to construct the ACP Project and attendant facilities. On October 13, 2017, FERC

issued a certificate of public convenience and necessity (the “FERC Certificate”) authorizing

Atlantic to construct and operate the ACP Project. A copy of the FERC Certificate is attached as

Exhibit 2.

        12.     FERC found that the ACP Project will “primarily serve natural gas demand in

Virginia and North Carolina.” See Ex. 2, at 35, ¶ 79.

        13.     FERC also found that the “public at large will benefit from increased reliability of

natural gas supplies.” See Ex. 2, at 35, ¶ 79.

        14.     As a result, the ACP Project “serves a ‘public use’” as determined by FERC. See

Ex. 2, at 34, ¶ 79.

        15.     Atlantic must begin construction of the ACP Project as soon as possible to ensure

completion within FERC’s deadline. See Ex. 2.

        16.     The FERC-approved route of the ACP Project crosses the Property. A map

depicting the route of the ACP Project is attached as Exhibit 3.

        17.     Atlantic seeks to construct a portion of the ACP Project on the Property. The ACP

Project cannot be constructed until Atlantic acquires certain permanent easements (the “Permanent

Easements”) and temporary easements (the “Temporary Easements”) (collectively the




                                    4
   Case 6:19-cv-00075-NKM Document 1 Filed 11/06/19 Page 4 of 8 Pageid#: 4
“Easements”) on the Property. The Easements are necessary for constructing, maintaining,

operating, altering, testing, replacing, and repairing the ACP Project.

       18.     A plat depicting the size and nature of the Easements and the ACP Project’s route

across the Property is attached hereto as Exhibit 4.

       19.     The Permanent Easements to be taken on the Property include a permanent and

exclusive easement and right-of-way to construct, operate, maintain, replace, repair, remove or

abandon the ACP Project and appurtenant equipment and facilities, as well as the right to change

the location of the installed pipeline within the area of the Permanent Easement as may be

necessary or advisable.

       20.     The Temporary Easements will enable Atlantic to construct the ACP Project and

engage in restoration or clean-up activities. The Temporary Easements are requested as of the date

of authorized entry onto the Property and their use is required until all work, including restoration,

is complete. The Temporary Easements will be effective and condemned for a period not to exceed

five (5) years following Atlantic’s possession of the Easements.

       21.     Atlantic also seeks to acquire the right of ingress and egress to and from and through

the Easements; the right to transport pipe, vehicles, machinery, persons, equipment, or other

materials to and from and through the Easements, and the right of access through any existing

roads on the Property.

       22.     Atlantic also seeks the right to fell trees and clear brush or other vegetation as

necessary or convenient for the safe and efficient construction, operation, or maintenance of the

ACP Project or to maintain safe and efficient access to and from the ACP Project.

       23.     The Owners shall retain the right to use the Property in any manner that will not

interfere with the use and enjoyment of Atlantic’s rights under the Easements. Specifically, the




                                    5
   Case 6:19-cv-00075-NKM Document 1 Filed 11/06/19 Page 5 of 8 Pageid#: 5
Owners shall not, without the prior written consent of Atlantic: (a) change the depth of cover or

otherwise undertake earthmoving or construction within the Permanent Easements; (b) place or

permit to be placed any temporary or permanent structure or obstruction of any kind, including but

not limited to buildings, swimming pools, sheds, concrete pads, mobile homes, trees, telephone

or electric poles, water or sewer lines, or similar structures, within the Permanent Easements; (c)

store or operate any heavy equipment in the Permanent Easements, except the use of typical

farming equipment; and (d) construct ponds or lakes in a manner that would flood the Permanent

Easements.

       24.     Atlantic has conducted extensive research into the title for the Property and

attempted to ascertain the owners thereof, however, Atlantic has been unsuccessful in determining

the Property’s ownership, and thus has been unable to acquire the Easements by contract.

       25.     Pursuant to the authority granted to Atlantic by Congress in Section 7(h) of the

Natural Gas Act, 15 U.S.C. § 717f(h), Atlantic now seeks to take by eminent domain the Easements

over the Property as depicted herein and in Exhibit 4.

       WHEREFORE, Atlantic respectfully requests that this Court:

       A.      Enter an Order of Judgment of Taking by Eminent Domain as to the Easements as

described herein;

       B.      Ascertain and award just compensation to the Owners for the taking of the

Easements; and

       C.      Grant such other relief as may be just and proper.




                                    6
   Case 6:19-cv-00075-NKM Document 1 Filed 11/06/19 Page 6 of 8 Pageid#: 6
Dated: November 6, 2019     Respectfully submitted,

                            ATLANTIC COAST PIPELINE, LLC
                            By Counsel

                            s/ Richard D. Holzheimer, Jr.
                            Richard D. Holzheimer, Jr. (VSB No. 40803)
                            John D. Wilburn (VSB No. 41141)
                            N. Patrick Lee (VSB No. 78735)
                            Kang He (VSB No. 89237)
                            MCGUIREWOODS LLP
                            1750 Tysons Boulevard, Suite 1800
                            Tysons, Virginia 22102
                            Telephone: (703) 712-5000
                            Facsimile: (703) 712-5050
                            rholzheimer@mcguirewoods.com
                            jwilburn@mcguirewoods.com
                            plee@mcguirewoods.com
                            khe@mcguirewoods.com

                            Godfrey T. Pinn, Jr. (VSB No. 43106)
                            Franklin D. McFadden, Jr. (VSB No. 84187)
                            HARRELL & CHAMBLISS LLP
                            707 East Main Street, Suite 100
                            Richmond, Virginia 23219
                            Telephone: (804) 643-8401
                            Facsimile: (804) 648-2702
                            gpinn@hclawfirm.com
                            fmcfadden@hclawfirm.com

                            Counsel for Atlantic Coast Pipeline, LLC




                                   7
  Case 6:19-cv-00075-NKM Document 1 Filed 11/06/19 Page 7 of 8 Pageid#: 7
                                 CERTIFICATE OF SERVICE

       I hereby certify that on November 6, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, and I hereby certify that a true copy of the foregoing

will be served upon all named Defendants via private process server or, for unknown landowners

and if permitted by the court, via publication. Once service is effectuated, an Affidavit/Return of

Service will be filed with this Court.



                                         s/ Richard D. Holzheimer, Jr.
                                         Richard D. Holzheimer, Jr.




                                    8
   Case 6:19-cv-00075-NKM Document 1 Filed 11/06/19 Page 8 of 8 Pageid#: 8
